               1
               2
               3
                                                                                                JS-6
               4
               5
               6
               7
               8                             UNITED STATES DISTRICT COURT
               9                            CENTRAL DISTRICT OF CALIFORNIA
              10
              11 LAURIE PRADA,                                   )   Case No. 2:18-cv-08132-JFW-JC
                                                                 )
              12                    Plaintiff,                   )   ORDER GRANTING
                                                                 )   STIPULATION TO DISMISS
              13              vs.                                )   ENTIRE ACTION WITH
                                                                 )   PREJUDICE
              14 LIFE INSURANCE COMPANY OF                       )
                 NORTH AMERICA,                                  )
              15                                                 )
                           Defendant.                            )
              16                                                 )
              17
              18              Based upon the stipulation of the parties and for good cause shown,
              19              IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-08132-JFW-JC,
              20 is dismissed in its entirety as to all defendants, with prejudice.
              21              IT IS HEREBY FURTHER ORDERED that all dates set in this matter are
              22 vacated and taken off the Court’s calendar.
              23              IT IS HEREBY FURTHER ORDERED that each party shall bear its or her own
              24 attorneys’ fees and costs in this matter.
              25              IT IS SO ORDERED.
              26
                   Dated: March 1, 2019
              27
                                                          Hon. John F. Walter
              28                                          United States District Court Judge
LAW OFFICES
                                                                 1                  Case No. 2:18-cv-08132-JFW-JC
 MESERVE,
 MUMPER &                                                                    ORDER GRANTING STIPULATION TO
HUGHES LLP
                   168381.1
                                                                        DISMISS ENTIRE ACTION WITH PREJUDICE
